 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

KEN EASTERLING, )
)
Plaintiff, )
)
Vv. )
)
U.S. BANK NATIONAL ASSOCIATION, )
)

Defendant. ) Civil Action No. 3:18-CV-2528-C-BH

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising that Defendant’s Motion for Summary Judgment should
be granted, that all of Plaintiff's claims against said Defendant should be dismissed and that
Plaintiff’s claims against the “Doe” Defendants should be sua sponte dismissed without
prejudice for lack of personal jurisdiction. Plaintiff has failed to file any objections and the time
to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Defendant U.S. Bank National Association’s Motion for Summary Judgment, filed

April 22, 2019, is hereby GRANTED in its entirety.

 
 

By separate judgment, Plaintiff's claims against U.S. Bank National Association shall be
dismissed with prejudice and all remaining claims against the “Doe” Defendants shall be
sua sponte dismissed for lack of personal jurisdiction.

ot
SO ORDERED this */ day of November, 2019.

 

 

SENIOR UNITED STATES oy CT JUDGE

(
